Case
 Case2:14-cv-07648-PSG-GJS
      2:14-cv-07648-PSG-GJS Document
                             Document76-2 Filed04/24/20
                                      77 Filed  04/23/20 Page
                                                          Page11ofof22 Page
                                                                        PageID
                                                                             ID#:1063
                                                                                #:1061



    1
    2
    3                                                         4/24/2020
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11   FLO & EDDIE, INC., a California           Case No. 2:14-cv-07648-PSG (GJSx)
        corporation, individually and on behalf
   12   of all others similarly situated,         Hon. Philip S. Gutierrez
   13                               Plaintiff, [PROPOSED] ORDER AMENDING
                                               THE DEADLINES RELATED TO
   14         v.                               PANDORA MEDIA LLC’S
                                               PENDING ANTI-SLAPP MOTION
   15   PANDORA MEDIA, LLC., a Delaware
        corporation; and DOES 1 through 100,
   16
                                    Defendant.    Dept : Courtroom 6A
   17                                             Judge: Philip S. Gutierrez
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  1
                  [PROPOSED] ORDER AMENDING DEADLINES TO PENDING ANTI-SLAPP MOTION
        7291174v1/015435
Case
 Case2:14-cv-07648-PSG-GJS
      2:14-cv-07648-PSG-GJS Document
                             Document76-2 Filed04/24/20
                                      77 Filed  04/23/20 Page
                                                          Page22ofof22 Page
                                                                        PageID
                                                                             ID#:1064
                                                                                #:1062



    1           PURSUANT TO THE JOINT STIPULATION OF THE PARTIES, IT
    2
        IS SO ORDERED. The deadlines related to Pandora Media, LLC’s pending anti-
    3
    4   SLAPP motion are amended as follows:
    5
    6                                                          Deadline
    7                      Close of anti-SLAPP                 7/16/2020
                           discovery
    8
                           Deadline for Plaintiff to           8/6/2020
    9                      oppose Pandora’s anti-
   10                      SLAPP motion
                           Deadline for Pandora to file        8/27/2020
   11                      its reply brief in support of its
   12                      anti-SLAPP motion
                           Hearing on anti-SLAPP               9/14/2020 at 1:30pm
   13                      motion
   14
   15
   16
   17            4/24/2020
        Dated: ____________________                  ____________________________________
   18                                                Philip S. Gutierrez
                                                     UNITED STATES DISTRICT JUDGE
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        2
                  [PROPOSED] ORDER AMENDING DEADLINES TO PENDING ANTI-SLAPP MOTION
        7291174v1/015435
